— Order, Supreme Court, New York County, entered October 8, 1975, unanimously aifirmed, with $40 costs and disbursements to respondent. The order on appeal denied plaintiff-appellant’s motion for attachment under the fifth cause in the complaint, which asserted fraud. To begin with, it is not even clear that the "fraud” consists at most of anything more than a promissory representation, orally made, of an extension of the deadline for performance of a written contract, which contained a clause that ruled out oral amendment. Alternately, it has been described as fraud, similarly practiced in the oral negotiation of a new contract, differing from the written one only in respect of the performance target date. We see no more, in either situation, than a simple claim of breach of contract. Nor has it been established that the court abused discretion in not finding established a need for security to cover a possible judgment. Concur — Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.